Citation Nr: 0120386	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  93-20 312	)	DATE
	)
	)           

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for acne.

2.  Entitlement to service connection for other skin 
disorders (besides acne), including skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 RO decision which, in pertinent 
part, denied the veteran's application to reopen a claim for 
service connection for a skin disorder.  In August 1995, the 
Board remanded the case to the RO for further evidentiary 
development.  In a November 1996 decision, the Board denied 
the application to reopen the claim for service connection 
for a skin disorder.  The veteran then appealed the Board's 
decision to the United States Court of Veterans Appeals 
(subsequently renamed the United States Court of Appeals for 
Veterans Claims) (Court).

In a November 1998 joint motion to the Court, the parties 
(the veteran and the VA Secretary) requested that the portion 
of the Board's decision that declined to reopen the claim for 
service connection for a skin disorder be vacated and 
remanded for further action.  By a November 1998 order, the 
Court granted the joint motion.  The case was subsequently 
returned to the Board.  

In August 1999, the Board remanded the case for additional 
development of the evidence.  In light of the 1998 joint 
motion and Court order, the Board recharacterized the issues 
on appeal as whether new and material evidence has been 
submitted to reopen a claim for service connection for acne, 
and entitlement to service connection for other skin 
disorders (besides acne), including skin cancer. 




FINDINGS OF FACT

1.  In an unappealed April 1946 decision, the RO last denied 
the veteran's claim for service connection for acne.  
Evidence received since the RO's April 1946 rating decision 
is cumulative or redundant of previously considered evidence, 
or, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
along in order to fairly decide the merits of the claim for 
service connection for acne.

2.  The veteran's has other skin disorders (besides acne), 
including skin cancer, which began many years after his 
active service and were not caused by any incident of 
service.


CONCLUSIONS OF LAW


1.  Evidence received since the RO's final April 1946 
decision is not new and material, and the veteran's claim for 
service connection for acne has not been reopened.  38 
U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  A skin disorder (besides acne), including skin cancer, 
was not incurred in, or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the United States Navy 
from May 1943 to April 1946.  Service medical records include 
a May 1943 enlistment examination which notes that he had 
numerous acne scars on his face, back, and shoulders.  An 
abstract in the service records notes that he was stationed 
on Guam from December 1945 to March 1946.  An undated service 
consultation report from a dispensary in Guam states:

This man had a severe case of ACNE in 
civilian life 3 1/2 years ago.  Five x-
ray treatments cleared it up.  After 
spending 1 month on Okinawa, in July 
1945, it appeared again.  He was treated 
in an Army hospital with Calamine Lotion 
and green soap but it continued to 
spread.  After spending several months 
there, the senior medical officer 
requested that he be transferred to a 
place where he could get treatment. Sinc 
[sic] he has been on Guam, hot showers, 
Vitamin therapy (A&D) and better living 
conditions have helped the condition 
some.  He still is in need of treatment.

No x-ray therapy is available at present 
station.

It is recommended that he receive X-ray 
therapy and/or further treatment when he 
returns to the Continental United States.

A treatment report, dated March 1946, notes that the veteran 
was found physically qualified for transfer.  In April 1946, 
he was examined for discharge purposes.  The report notes 
that he had a history of acne; on objective examination, his 
skin was found to be within normal limits.  

In April 1946, the veteran filed claims for service 
connection for acne and a foot fungus, as well as for other 
non-skin conditions.  As for acne and a foot fungus, the 
veteran said this began in July 1945.  As for treatment in 
service, he said he had been a pharmacist mate and took care 
of himself for fungus and acne.

By an April 1946 RO decision, service connection for acne and 
fungus of the feet, among other conditions, was denied.  The 
decision indicated that these conditions were not present at 
the time of his discharge examination.  The veteran was 
informed that service connection was denied, and he did not 
appeal. 

A VA hospital summary shows that the veteran was hospitalized 
in June and July 1955 for gastrointestinal symptoms.  On 
general physical examination, it was noted his skin revealed 
marked acneform scarring of the face and shoulders.  

In 1991, the veteran applied to reopen his claim for service 
connection for a skin disorder.  Additional evidence was 
submitted, as summarized below.

Duplicate copies of service medical records were submitted.

Treatment records from the office of Kenneth M. Lloyd, M.D., 
dated in 1966, show that the veteran was treated for various 
skin conditions, including dyshidrotic eczema of the 
fingertips of six months duration, and an intertriginous 
macerating type of dermatitis (compatible with intertriginous 
tinea pedis).  Records dated in 1987, including pathology 
reports, show that the veteran had a large malignant melanoma 
(malignant freckle of Hutchison) on his right forearm which 
was excised, as well as a nodular hidradenoma of the right 
cheek.  Records dated in 1990, including a May 1990 pathology 
report, show that he had ruptured folliculitis of the right 
superior cheek and basal cell carcinoma of the right inferior 
cheek.  He was also treated for pedunculated seborrheic 
keratosis and primary irritant dermatitis on the left 
anterior axillary fold.  It was noted that everything looked 
good on his face, chest, and back and that he had been 
exposed to a lot of radiation of the skin for treatment of 
acne many years ago, but that no new cancers were noted.  

A January 1991 VA medical certificate shows that the veteran 
reported a history of a red rash of the left axilla and penis 
of 6 weeks duration.  He said that such was itchy and that 
his medication was ineffective.  The impression was 
dermatophytosis and medication was prescribed.  A VA 
consultation request, dated in January 1991, shows that the 
veteran reported a past history of skin cancer, and a healing 
lesion was noted.  He also said that he had dermatophytosis 
of the left axilla.  The provisional diagnoses were skin 
cancer and dermatophytosis.  A January 1991 VA medical 
certificate shows that the veteran complained of a recurrent 
rash under his left arm and penis.  He said that he was 
treated two weeks earlier with some unknown cream.  After an 
examination was performed, the impressions were 
dermatophytosis of the left axilla and glands of the penis, 
and a now healing lesion of the right wrist.

A February 1991 University of South Florida progress note 
shows that the veteran was treated for skin problems of the 
genital area.  It was reported that he had a history of skin 
cancer and acne when he was younger.  He reported that he had 
recently developed a rash of the penis and the left axilla.  
He said that he had treated such, for a couple of weeks, with 
Lotrimin that had been given to him by the VA.  He said that 
he had noticed some improvement with treatment.  After an 
examination was performed, the diagnoses were Candida 
balanitis, tinea corporis of the left axilla, and a history 
of skin cancer.

Treatment records from the office of Kenneth M. Lloyd, M.D., 
dated in 1991, show that the veteran was treated for monilial 
balanitis, fibro-lipomatous polyps on the left side of the 
neck, and seborrheic keratosis on the right anterior chest.  
Records dated in 1992 show that he was treated for actinic 
keratosis of the right upper arm, and a lesion of the right 
thigh.  Records dated in 1993 show that the veteran continued 
to receive treatment for multiple skin conditions, including 
seborrheic keratosis and herpes zoster.

In January 1993, the veteran submitted his substantive 
appeal, VA Form 9.  He said that during service in Okinawa he 
had gastrointestinal and skin problems, and a doctor had him 
transferred to Guam to help his condition.  The veteran, 
referred to a service record which said "He still is in need 
of treatment," and the veteran related he never received the 
treatment in the service or at the VA hospital in Cleveland.

At an August 1993 hearing before the Board, the veteran 
testified that he had a skin condition, acne, as a child but 
that when he became an adult, such resolved.  He said that he 
did not have a skin condition when he was examined for 
enlistment purposes.  He said his skin erupted several times 
while he was serving in Okinawa because of environmental 
conditions and because he was unable to take showers and 
maintain good hygiene.  He said that he was treated by more 
than one doctor during service and was also treated with 
various medicines and X-ray treatment.  He related that his 
skin conditions included a cystic type of acne, fungus of the 
ear, athlete's feet, and irritation of the eye.  He variously 
said that he first sought post-service treatment for his skin 
condition about five years after his discharge, and that he 
was first treated in 1946, the same year in which he was 
discharged.  He related that he currently had skin cancer, 
and had several cancerous skin lesions excised.  

In an August 1993 letter to the veteran's service 
representative, C.E. Wilkins, M.D., related that the veteran 
was disabled during his service in Okinawa and Guam.  Dr. 
Wilkins stated that, while the veteran was in Okinawa, he had 
been frequently seen by medical personnel for difficulty 
breathing and a bowel problem.  It was noted that the veteran 
had also suffered from cystic acne in service, which was 
aggravated by climate and problematic personal hygiene.  
Reportedly, due to the veteran's skin flare-up in Okinawa, he 
was sent to Guam after first having X-ray treatments.  It was 
noted that his skin continued to worsen while he was in Guam 
and that further treatment was recommended but was 
unavailable.  Dr. Wilkins acknowledged that there was no 
medical documentation in the service medical records, but 
that it appeared that the dust the veteran was exposed to 
probably triggered an asthmatic condition and that the stress 
from all of his medical problems aggravated an inflammatory 
bowel problem which was documented in records in 1955.  Dr. 
Wilkins further indicated that the veteran's X-ray treatment 
placed the veteran at higher risk for maladies of head and 
neck cancers.  Specifically, he noted the veteran's post 
service excision of basal cell carcinoma, right cheek, 
performed by Dr. Lloyd.  In conclusion, Dr. Wilkins said it 
appeared that the veteran suffered from various problems over 
the last 50 years as a result of his service, and recommended 
that he continue to be observed in the future for possible 
flare-ups of his ulcerative colitis and any carcinoma of the 
colon. 

Treatment notes from the office of Kenneth M. Lloyd, M.D., 
dated in May 1995, show that the veteran was doing well.  It 
was noted that he had a big cutaneous horn on his left cheek 
that annoyed him; and such was frozen firmly with liquid 
nitrogen.  Dr. Lloyd noted that such was likely not 
malignant.  A June 1995 treatment note shows that the veteran 
had a little spot of dermatitis on his right calf which was 
injected with Kenalog.

In March 1996, the veteran underwent a VA skin examination, 
during which he reported a history of acne that had been 
treated with radiation therapy in 1945, while on active duty.  
He related that he had been exposed to aerosolized dust while 
in Guam.  He also related that he had been repeatedly seen by 
a dermatologist (K.M. Lloyd, M.D.) and received treatment, 
including the excision of lesions of the face and back, and 
cryotherapy.  His complaints included pain over the surface 
of his nose which occasionally worsened.  He also complained 
of redness of the face.  Physical examination revealed 
erythema and telangiectasis, mostly mild, on the nose, face 
and chest.  The report also noted numerous pitted scars on 
chest and back.  The report concluded with a diagnosis of 
rosacea. 

A March 1996 VA examination of the rectum and anus led to a 
diagnosis of a small internal hemorrhoid.  At an April 1996 
VA stomach examination, the veteran reported that while he 
was stationed in Okinawa in 1945, he developed rectal 
bleeding as well as constipation.  He said that he was 
evacuated from Okinawa and transferred to a U.S. Naval 
Hospital in Guam for treatment of bleeding hemorrhoids.  The 
report concluded with a diagnosis of "verbal history of 
hemorrhoids." A sigmoidoscopy was ordered and performed 
later in April 1996, and this showed internal hemorrhoids and 
hypertrophied papilla.

In May 1996, the RO issued a decision that granted service 
connection for hemorrhoids and assigned a noncompensable (0 
percent) rating.  

Treatment notes from the office of Kenneth M. Lloyd, M.D., 
dated in December 1998, show that a biopsy from the veteran's 
left hand revealed impressions of well to moderately 
differentiated invasive squamous cell carcinoma and actinic 
keratosis.  

Medical treatment reports, dated from March 1996 to December 
2000, were received from the VA medical centers in Youngstown 
and Cleveland, Ohio.  A review of these records revealed 
treatment for a variety of conditions.  The report of a March 
1996 dermatological consultation noted the veteran's 
narrative history of service X-ray treatment for acne.  It 
also noted the veteran's history of treatment for skin 
cancer.  Physical examination revealed erythema and 
telangiectasis, mostly mild, on the forehead, nose, face and 
chest.  The report also noted numerous pitted scars on the 
back and chest. The report concluded with a diagnosis of 
rosacea.  A November 1998 treatment report noted the 
veteran's complaints of a lump on his right cheek.  An August 
1999 treatment report noted assessments of actinic keratosis, 
mid-nose bridge, and seborrheic keratosis, right temple.  A 
treatment report, dated in December 1999, noted an assessment 
of findings consistent with radiation dermatitis.  A December 
2000 treatment report noted an assessment of actinic 
keratosis.

In December 1999, a VA skin examination was conducted.  The 
report of this examination noted the veteran's history of 
occasional skin disorders, including squamous cell carcinoma 
and actinic keratosis.  Physical examination revealed 
multiple, diffusely scattered erythematous papules with 
telangiectasis and interspersed multiple small firm white 
papules on the back, chest and face.  The report concluded 
with a diagnosis "consistent with radiation dermatitis, a 
condition that predisposed to skin cancer, but no skin cancer 
visible today."  An addendum to this examination report, 
dated in April 2000, noted that the veteran has skin findings 
consistent with radiation dermatitis, a condition with 
scarring that may have resulted from X-ray therapy that the 
veteran claimed to have had around 1944, although no records 
of this were found.   The VA examiner also noted that this 
condition can be associated with radiation induced skin 
cancer, although no record of past or current skin cancer was 
found.

The RO found the above VA examination to be inadequate, and 
another VA examination was ordered.  At a September 2000 VA 
examination, it was noted the veteran gave a narrative 
history of X-ray treatment for acne on the back and face in 
1944.  The VA examiner noted that she had reviewed the 
veteran's claims file.  In this regard, the VA examiner noted 
the veteran's history of treatment for dyshidrotic eczema in 
1966, basal cell carcinoma of the right cheek in 1990, 
squamous cell carcinoma of the right cheek and left hand in 
1998, seborrheic keratoses and actinic keratosis of various 
sites from 1990 to 1993 and from 1998 to 1999, monilial 
balanitis in 1991, skin tags/fibrolipomatous polyps, left 
neck, in 1991, herpes zoster, left hip, in 1993, dermatitis 
left calf in 1995, and rosacea in 1996.  Physical examination 
of the skin revealed a clear scalp, one actinic keratoses on 
the left temple and otherwise no suspicious lesions.  A 
scattering of telangiectasis was noted to be present, and the 
veteran's neck was clear.  Examination of the back and chest 
revealed several depigmented depressed scars.  The veteran's 
arms, hands, legs and penis were noted to be clear, except 
for one actinic keratoses on the right arm.  An assessment of 
actinic keratoses was listed and daily sunscreen was 
stressed.  The report also noted that the veteran's radiation 
dermatitis was noted to be asymptomatic.  

Following the examination, the VA examiner provided an 
addendum that discussed the etiology of the veteran's current 
and past skin disorders.  As for the veteran's
history of treatment for dyshidrotic eczema of the fingertips 
in 1966, the VA examiner indicated that the etiology of 
dyshidrotic eczema is unknown.  The veteran indicated that he 
had no problems for years with this condition, and current 
examination of the veteran's fingers, hands, toes and feet 
was completely clear without evidence of recent eruption.  

In discussing the veteran's history of treatment for squamous 
cell carcinoma of the right cheek in 1990, the VA examiner 
indicated that studies have supported an association between 
the incurrence of basal cell carcinoma, and in certain 
circumstances squamous cell carcinoma, and prior radiation 
therapy in the same area.  The VA examiner noted that the 
veteran, a man with light hair and fair skin, has a phenotype 
making him susceptible to skin carcinoma. 

In discussing the veteran's history of treatment for squamous 
cell carcinoma of the left hand in December 1998 and actinic 
keratoses, the VA examiner indicated that squamous cell 
carcinoma and actinic keratoses are usually due to chronic 
sun damage.  The VA examiner also noted that a full body skin 
examination failed to reveal any skin cancer present at this 
time.

As for veteran's history of treatment for seborrheic 
keratoses, the VA examiner noted that the cause of this 
condition is unknown, but that it is usually associated with 
advancing age.  In discussing the veteran's history of 
treatment for monilial balanitis in 1991, the VA examiner 
noted that there is no evidence of this condition currently, 
and that the etiology of monilial balanitis is overgrowth of 
Candida in moist occluded areas.  

As for the veteran's prior treatment for fibrolipomatous 
polyps of the left neck in 1991, the VA examiner indicated 
that this condition is due to friction in the involved areas.  
The VA examiner also noted that this condition was no longer 
present.  In discussing the veteran's history of treatment 
for herpes zoster of the left hip in 1993, the VA examiner 
noted that this condition was due to reactivation of the 
varicella zoster virus (chicken pox).  The examiner also 
noted that this is often associated with periods of stress or 
an immunocompromised state.  Following treatment, the 
condition resolved without sequalae.

As for the veteran's history of treatment for dermatitis of 
the left calf in 1995, the VA examiner noted that this 
condition resolved following treatment.  The VA examiner also 
noted that this condition was probably the result of an 
allergic or irritant contact dermatitis due to the veteran's 
contact with a new soap or detergent.

The VA examiner noted that the veteran has a history of 
treatment for rosacea, an adult form of acne.  The VA 
examiner also noted the etiology of this condition as a 
sensitivity of facial blood vessels to alcohol and hot 
liquids.  Physical examination revealed a few fine 
telangiectasis on the face, which are compatible with this 
diagnosis.  The VA examiner also stated that the onset of 
this condition was probably during the last 10 years.

In discussing the veteran's history of freckle of Hutchinson, 
which was excised in 1987, the VA examiner noted that people 
who have fair skin and light hair, such as the veteran, are 
more susceptible to the development of melanoma.  The VA 
examiner also noted that there is no current evidence of 
melanoma.


II.  Analysis

The issues on appeal have been extensively developed, both 
before and after the joint motion and Court order in this 
case, and the veteran has been repeatedly notified of what 
evidence is necessary to substantiate his claims.  The notice 
and duty to assist provisions of the law have been satisfied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
malignant tumors, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A. Whether New and Material Evidence has been submitted to 
Reopen a Claim for Service Connection for Acne.

Unappealed decisions of the RO are final and may be reopened 
only upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The last denial of the veteran's claim for service connection 
for acne was the RO's rating decision in April 1946.  The 
veteran did not file an appeal of this decision, and it 
became final.  

Evidence available at the time of the 1946 RO decision 
indicated that the veteran was noted to have numerous acne 
scars on his face, back, and shoulders at the time of the 
1943 enlistment examination.  A subsequent service record 
(apparently from 1945 or 1946 when the veteran was stationed 
on Guam, after having been on Okinawa in 1945) notes that 
prior to service the veteran had a severe case of acne that 
required X-ray treatments to clear it up; the condition 
appeared again when stationed on Okinawa in 1945 and was then 
treated with lotion and soap; the condition improved with 
vitamins, showers, and better living conditions since he came 
to Guam; and further treatment was needed, including 
recommended X-ray therapy when he returned to the Continental 
United States (such X-ray treatment was not available where 
he was stationed).  Service records do not show any X-ray 
therapy was given in service.  At the 1946 service discharge 
examination, the veteran gave a history of acne, but his skin 
was found to be normal on objective examination.  When he 
filed his initial claim for service connection for acne after 
service, he said the condition began during service in 1945 
and during service he treated the condition himself.

At the time of the 1946 RO rating decision, the service 
entrance examination and subsequent service records clearly 
and unmistakably showed the veteran had acne before service.  
See 38 U.S.C.A. § 1111.  Service connection for pre-service 
acne would therefore be permitted only if the condition was 
aggravated by service.  See 38 U.S.C.A. § 1153.  While the 
veteran reportedly had a flare-up of pre-service acne during 
his active duty, for which he received conservative treatment 
(but no X-ray therapy), by the time of his service discharge 
examination his skin was found to be normal, and a lasting 
increase in the underlying condition of acne due to service 
(i.e., aggravation) was not shown.  See Hunt v. Derwinski, 1 
Vet.App. 292 (1991).  

Under the circumstances, in order for evidence, received 
since the 1946 RO decision, to be considered material 
evidence, it would have to pertain to service aggravation of 
pre-service acne.

Since the 1946 RO decision, duplicate service records have 
been submitted in support of the veteran's application to 
reopen a claim for service connection for acne.  Obviously, 
these redundant records, which have already been considered, 
are not new.

The veteran has also submitted numerous post-service medical 
records in support of his attempt to reopen the claim for 
service connection for acne.  During 1955 hospitalization for 
a gastrointestinal condition, a general physical examination 
showed acneform scarring.  However, this medical report does 
not mention active acne, and the acne scar findings appear to 
be the same as on the veteran's service entrance examination 
and do not suggest service aggravation of acne.  The 1993 
statement from Dr. Wilkins relates the veteran had acne 
aggravated by service, but this doctor's statement appears to 
be a mere recitation of the veteran's self-reported history.  
See Reonal v. Brown, 5 Vet.App. 458 (1993).  Moreover, Dr. 
Wilkins did not report clinical findings of active acne or 
residuals of prior acne, and thus it contains no medical 
information which would permit a finding of service 
aggravation of pre-service acne.  The veteran received 
treatment for rosacea beginning in 1996.  However, this 
condition is separate from the claimed acne condition, and 
the VA examiner in her 2000 opinion noted that the veteran's 
rosacea had its onset in the past 10 years.  Numerous other 
post-service medical records show treatment for skin 
conditions, other than acne, many years after service.  The 
additional records fail to show current acne, nor do the 
records suggest that the veteran's pre-service acne disorder 
was aggravated by service.  With regard to all of the medical 
records submitted since the 1946 RO decision, the Board finds 
that, even if these medical records are new evidence, they 
are not material evidence since, by themselves or in 
connection with evidence previously assembled, they are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  

Since the RO's 1946 decision, the veteran has provided 
hearing testimony and written statements in which he relates 
that he had acne when he was young but that this condition 
resolved before service, and that during his service the 
disorder was aggravated and treated.  The veteran's 
additional statements and testimony are essentially 
cumulative or redundant of his basic assertions at the time 
of the 1946 rating decision, and such is not new evidence.  
Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).  To the 
extent that his additional statements and testimony may be 
considered new evidence, they are not material evidence 
since, as a layman, the veteran has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the additional evidence received since the April 1946 
RO rating decision is not new and material and does not serve 
as a basis to reopen the claim for service connection for 
acne.  Thus the application to reopen the claim must be 
denied.

B. Service Connection for Skin Disorder (Other than Acne).

The veteran's service medical records from his 1943-1946 
active duty fail to show any treatment for a skin disorder 
(other than acne).  The report of the veteran's discharge 
examination, performed in April 1946, noted that the veteran 
had a history of acne.  Physical examination at that time, 
however, revealed the veteran's skin to be within normal 
limits.  The first post-service treatment report for a skin 
disorder (other than acne) is dated in 1966, 20 years after 
the veteran's discharge from active duty service.  

The veteran's lay statements on the cause of his curent skin 
disorders (other than acne) are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no competent evidence of record linking any of the 
veteran's current skin disorders to his active service.  The 
veteran's most recent VA skin examination, in 2000 noted his 
history of treatment for numerous skin conditions following 
his discharge from service, including treatment for 
dyshidrotic eczema in 1966, basal cell carcinoma of the right 
cheek in 1990, squamous cell carcinoma of the right cheek and 
left hand in 1998, seborrheic keratoses and actinic keratosis 
of various sites from 1990 to 1993 and from 1998 to 1999, 
monilial balanitis in 1991, skin tags/fibrolipomatous polyps, 
left neck, in 1991, herpes zoster, left hip, in 1993, 
dermatitis left calf in 1995, and rosacea in 1996.  The VA 
examiner, based upon a review of the veteran's claims file, 
did not find any of these conditions related to the veteran's 
active duty service.  

Some of the post-service medical records suggest there may be 
a link between some of the veteran's skin disorders, 
including skin cancer, and prior radiation treatment.  A 
service medical record from when the veteran was on Guam in 
1945 notes X-ray treatment for acne before service, treatment 
for acne with lotion and soap during a flare-up while 
stationed on Okinawa in service, and a recommendation for 
further X-ray treatment when the veteran returned to the 
Continental United States.  However, subsequent service 
records show no X-ray treatment in service; on his 1946 
service connection claim the veteran said he treated the acne 
himself in service; and on his 1993 substantive appeal the 
veteran indicated that during service he never received the 
additional X-ray treatment which had been recommened in 
service.  In some other statements, including his 1993 RO 
hearing testimony, the veteran alleged he received X-ray 
treatment for acne in service, but this is inconsistent with 
more reliable evidence of record.  There is a reliable 
history of the veteran receiving radiation treatment before 
service for acne, but the credible evidence shows no 
radiation treatment during service for acne.  Inasmuch as the 
veteran received no radiation treatment during service, any 
of the veteran's current skin disorders, which might be 
associated with radiation treatment, would not be related to 
service.

In sum, the weight of the credible evidence establishes that 
the veteran's skin disorders (other than acne), to include 
skin cancers, began many years after service and were not 
caused by any incident of service.  Neither service 
incurrence nor aggravation is shown.  Because the evidence is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim for service connection for 
acne is denied.

Service connection for skin disorders (other than acne), to 
include skin cancers, is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

